Citation Nr: 1229530	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-19 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas



THE ISSUE

Entitlement to a rating in excess of 50 percent for bipolar disorder.



ATTORNEY FOR THE BOARD

D. Schechner, Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from November 1999 to May 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Waco, Texas RO.  The Veteran's claims file is now in the jurisdiction of the Houston, Texas RO.  In June 2010 and August 2011, the Board remanded the matter for additional development.


FINDING OF FACT

By June 2010 and August 2011 letters, the Veteran was asked to provide identifying information and releases needed to secure evidence necessary to adjudicate his claim for an increased rating for bipolar disorder; he was advised multiple times of the consequences of a failure to co-operate with the requests; more than a year has lapsed since the last such request in August 2011; he has not responded.


CONCLUSION OF LAW

By failing to submit identifying information and releases for critical evidence requested in connection with his claim for an increased rating for bipolar disorder within a year following the date of the request, the Veteran has abandoned the claim, and his appeal in the matter must be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In full compliance with the Board's June 2010 and August 2011 remands, the RO sent the Veteran letters that included VCAA compliant notice and requests for identifying information and releases for private medical treatment.  By November 2006, (pursuant to the Board's June 2010 remand) June 2010, and (pursuant to the Board's August 2011 remand) August 2011 letters, the Veteran was asked to identify sources of (and provide releases for records of) private and state treatment he received for the disability at issue.  Notwithstanding, as explained below, pertinent (and perhaps critical) evidence in the matter of the rating for bipolar disorder remains outstanding.  While an October 7, 2005 private mental health treatment record and a January 2007 VA examination indicate hospitalization at Austin State Hospital in early October 2005, and a December 2007 field examination indicates that the Veteran was at that time receiving medical care from the student health facility on his college campus (for disabilities including bipolar disorder, for which he had a prescription of Zoloft), the Veteran has failed to cooperate in identifying and securing any outstanding records that may exist (he has indicated that all documents and records have already been submitted to VA, which based on the information in the record cited above is clearly inaccurate/not credible).  Any such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO made multiple attempts to secure from the Veteran releases for outstanding postservice treatment records.  He did not respond, and further development for such records could not proceed.  Given the circumstances, VA has met its assistance obligations; no further assistance is required.


Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

The Board's June 2010 remand noted that a January 2007 VA mental disorders examination report indicated that the Veteran was hospitalized two times at Austin State Hospital since his separation from service: in early 2005 and in late 2005.  An October 7, 2005 private mental health treatment report noted that the Veteran had been admitted to "ASH after he went to PES last Friday".  The June 2010 remand also noted that, as the claim for increase arose from an October 2006 communication, the relevant appeal period is from October 2005 until the present, rendering the October 2005 hospitalization records pertinent, and perhaps critical, evidence that remains outstanding.  The June 2010 remand also noted that on a December 2007 field examination, the Veteran reported that he was receiving private medical care and was taking prescribed medication for psychiatric disability.  The remand instructed the RO to secure records of such treatment (after obtaining from the Veteran identifying information and releases), and advised the Veteran of the provisions of 38 C.F.R. § 3.158(a). 

In June 2010, the RO sent the Veteran a letter asking him to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) in order that VA could secure records of his treatment for the disability at issue.  The letter was mailed to his current address, and it was not returned as undelivered.  The Veteran responded with a statement indicating, "I have verified that all documents and records have already been submitted to the VA."  The RO then readjudicated the matter in May 2011 and returned it to the Board.

The Board's August 2011 remand again noted the outstanding treatment records from Austin State Hospital from early October 2005 and from the student health facility on the Veteran's college campus from late 2007.  The August 2011 remand cited the June 2010 letter from the RO and the Veteran's June 2010 response, as well as the May 2011 supplemental statement of the case which appeared to indicate that the RO had accepted the Veteran's June 2010 statement as an adequate response to the request for identifying information and releases; the Board, however, found the response to be inadequate.  The remand again instructed the RO to secure the outstanding records of treatment (after obtaining from the Veteran identifying information and releases) and advised the Veteran of the provisions of 38 C.F.R. § 3.158(a).  Indeed, the August 2011 remand specifically informed the Veteran of 38 C.F.R. § 3.158(a) and of the consequence of a failure to respond within one year (i.e., that the claim would be considered abandoned).  

In August 2011, the RO sent the Veteran another letter asking him to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) in order that VA could secure records of his treatment for the disability at issue.  The letter was mailed to his current address, and it was not returned as undelivered.  He did not respond.  More than a year has passed since the August 2011 letter was sent. 

The Veteran has declined to provide to VA identifying information and releases necessary for VA to secure pertinent evidence regarding his claim for an increased rating for bipolar disorder.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned his claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore multiple requests for identifying information and releases for pertinent (and perhaps critical) evidence, as appears to be the case here.  As the Veteran has abandoned his claim for an increased rating for bipolar disorder, there is no allegation of error in fact or law for appellate consideration in the matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking an increased rating for bipolar disorder is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


